FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA LISBETH NAVARRO-                           No. 08-73138
VARGAS,
                                                 Agency No. A096-051-962
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Maria Lisbeth Navarro-Vargas, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Navarro-Vargas’ motion to

reopen as time- and number-barred where the successive motion was filed nearly

four years after the BIA’s July 27, 2004, order dismissing her underlying appeal,

and Navarro-Vargas failed to demonstrate that she qualified for an exception to the

time and number limits, or for equitable tolling. See 8 C.F.R. § 1003.2(c)(2)-(3);

Iturribarria v. INS, 321 F.3d 889, 897-98 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73138